SPECTOR, Acting Chief Judge.
Appellant was charged with assault with intent to commit murder and attempted escape. Pursuant to negotiations, appellant entered a guilty plea to aggravated assault and attempted escape. On the attempted escape, the trial judge mistakenly indicated to appellant that it was a third degree felony punishable by a maximum of five years. However, the judge sentenced appellant to fifteen years, the actual maximum authorized by law.
Appellant requests this court to reduce the sentence to five years, relying on Bloom v. State, 290 So.2d 128 (Fla.App.1974). The Court in Bloom stated:
“ . . . A sentence of fifteen years, where the defendant has been led to believe that he will receive only five years if he enters his guilty plea, clearly cannot stand.”
Appellee joins appellant in requesting that the sentence by reduced to comply with what appellant was led to believe to be the maximum at the time he entered his plea.
Accordingly, the sentence on the attempted escape charge is hereby reduced to five years without the necessity of a resen-tencing hearing, thus avoiding the expense *160of bringing appellant back to the trial court from the scene of his incarceration.
Reversed in accordance with the foregoing.
BOYER and McCORD, JJ., concur.